*662We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738 [1967]; People v Paige, 54 AD2d 631 [1976]; cf. People v Gonzalez, 47 NY2d 606 [1979]).
The issues raised by the defendant in his supplemental pro se brief do not raise any nonfrivolous issues. We note that the defendant’s knowing, voluntary, and intelligent waiver of his right to appeal precludes appellate review of the contentions in his supplemental pro se brief concerning the County Court’s denial of his request for the assignment of new counsel during a preplea suppression hearing (see People v Lopez, 6 NY3d 248, 255-256 [2006]; People v Thompson, 63 AD3d 1181, 1182 [2009]; People v Opoku, 61 AD3d 705 [2009]). Santucci, J.P., Balkin, Eng and Chambers, JJ., concur.